Citation Nr: 0910784	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  00-22 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder, 
including as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1992 to November 1994.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a January 2000 
rating decision of the Montgomery, Alabama Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for a right knee disorder.  
The Veterans claims file is now in the jurisdiction of the 
Atlanta, Georgia RO.  In December 2001, the Veteran testified 
at a hearing before a Decision Review Officer (DRO) at the 
RO.  In a decision issued in May 2006, the Board, in 
pertinent part, denied the Veteran's claim of service 
connection for a right knee disorder.  The Veteran appealed 
that decision to the Court.  In December 2007, the Court 
issued an order that vacated the May 2006 Board decision and 
remanded the matter on appeal for readjudication consistent 
with the instructions outlined in the December 2007 Joint 
Motion by the parties.  In June 2008, the Board remanded the 
case for further development of the evidence to ensure 
compliance with the Joint Motion.  


FINDING OF FACT

The evidence of record is insufficient to show that the 
Veteran has a chronic right knee disorder.


CONCLUSION OF LAW

Service connection is not warranted for a right knee 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.655 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While she did not receive 
complete notice prior to the initial rating decision, a June 
2008 letter provided certain essential notice prior to the 
readjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  This letter explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), this 
letter informed the Veteran of disability rating and 
effective date criteria.  She has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

The Veteran's service treatment records (STRs), and pertinent 
identified post-service treatment records have been secured.  
Pursuant to the Board's June 2008 remand, further development 
was completed to obtain the Veteran's VA, Social Security 
Administration (SSA), and private treatment records as the 
Veteran's attorney indicated some records may have remained 
outstanding.  VA was able to obtain VA and SSA records and in 
a June 2008 letter requested that the Veteran identify any 
private treatment she had received for a right knee disorder; 
however, in a December 2008 statement, the Veteran indicated 
that she had no more evidence to submit in support of her 
claim.  Hence, it appears that all pertinent post-service 
treatment of any right knee disorder has been associated with 
the claims file as the Veteran has not identified any 
pertinent evidence that remains outstanding.  The RO arranged 
for VA examinations in February 2004, June 2005, and 
September 2008.  The Veteran failed to report for the 
September 2008 examination (which her attorney has argued was 
necessary).  She has not provided any cause for her failure 
to report, nor has she requested another examination.  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

B.	Factual Background

The Veteran's STRs show she complained of having had right 
knee pain for ten days in December 1993.  Physical 
examination and x-rays at that time focused on the left knee 
and hip and did not include findings regarding the right 
knee.  An April 1994 STR indicates the Veteran had a past 
medical history of degenerative joint disease of the knees, 
which was possibly arthritis.  A follow up May 1994 
examination report lists a diagnosis of a left knee 
disability.  The Veteran complained of right knee pain in 
June 1994.  Physical examination of the knee was negative for 
heat, discoloration, effusion, and McMurray's sign.  It was 
noted the right knee was positive for a grind and "medial 
tibial flare tenderness".  Her quadriceps strength was rated 
as five out of five.  An assessment was given of bilateral 
leg pain.  X-rays of the right knee in August 1994 were 
negative, while a September 1994 bone scan report noted 
"[mild] generalized increased activity within both knees . . 
. which may be secondary to overuse/high activity level.  No 
stress fracture or findings suggestive of degenerative 
disease are seen."  
On January 1995 VA general medical examination, the Veteran 
reported a history of pain in her knees.  Upon physical 
examination, it was noted the knees had a full range of 
motion with some crepitus.  The diagnosis was "[s]uspected 
degenerative joint disease of lumbar spine, hips and knees."  
The examiner recommended knee x-rays, but none were taken.

A December 1995 rating decision granted service connection 
for a left knee disability.  

VA medical records from August 1999 to November 2008 show 
complaints of right knee pain and provisional diagnoses of 
pain and osteoarthritis in both knees.  In August 1999, a 
treating physician diagnosed degenerative joint disease; 
however, subsequent x-ray reports of both knees noted "no 
bone or joint abnormality" and provided an impression that 
the knee was normal.  In November 1999, the Veteran 
complained she had suffered from bilateral knee pain for over 
a year, but denied any injury or trauma to her knees.  Knee 
x-rays were normal and physical examination found the knees 
were within normal limits, except for complaints of pain when 
performing straight leg raises.  It was noted the Veteran was 
wearing a right knee brace.  

A September 2001 VA treatment record notes the Veteran had 
some inflammation of her right knee and moderate clicking in 
both knees.  A VA whole body scan was suggestive of multiple 
site (including the knees) osteoarthritis.  Based on these 
results, in December 2001, a nurse practitioner noted 
multiple site osteoarthritis was "possibly connected to the 
strenuous, impact maneuvers from [the Veteran's] active 
status and compensation from [a] left knee injury."

SSA records reveal an October 2001 disability evaluation 
which showed normal range of motion of the knees.  The 
examiner indicated the Veteran may have had ongoing 
radiculopathy of the right lower extremity, right posterior 
tibial tendonitis, and right trochanteric bursitis.  No right 
knee disability was diagnosed.  An October 2001 SSA 
disability determination noted a secondary diagnosis of 
"osteoarthritis knee".  

At the December 2001 hearing, the Veteran testified that her 
right knee constantly gave out and that since she favored her 
right knee over her left knee, her right knee had become 
worse than her left one.

The Veteran was seen in April 2003 for left ankle and 
bilateral knee pain after having fallen down on pavement.  VA 
x-rays at that time noted a minor abnormality and the 
interpreting physician provided an impression of "probable 
mild arthritis of the knee."  The x-ray report does not 
specify whether these results were for the left or right 
knee.

On February 2004 VA examination, the Veteran reported that 
when she placed more weight on her right knee than her left 
knee "it cause[d] pain, but to a lesser degree than on the 
left."  She stated that walking, standing, and climbing 
increased her pain, which was characterized by swelling and 
stiffness.  Physical examination found no joint effusion, 
weakness, redness, or abnormal or guarded motion; there were 
negative pivot shift tests, McMurray's sign, anterior and 
posterior drawer sign, and torsion sign both laterally and 
medially; there was no meniscal tenderness; there was a 
slight patellofemoral crepitus associated with mild pain, but 
no medial or lateral instability.  The Veteran could extend 
her right leg to zero degrees and flex to 120 degrees.  The 
examiner noted flexion was limited by the girth of the leg 
and not by pain.  X-rays taken during the exam were normal 
and showed "no signs of any joint degeneration, joint 
narrowing or osteophytosis."  After reviewing the record and 
examining the Veteran, the examiner provided a diagnosis of 
mild patellofemoral pain syndrome in the right knee and 
opined that it was "not likely as not that any present 
disability or disorder of the right knee [was] related to 
active duty."  

An April 2005 VA treatment record indicates the Veteran has 
osteoarthritis; however, it was not noted where the arthritis 
was located.

On June 2005 VA examination, the Veteran noted she had marked 
swelling and throbbing pain in her right knee every morning, 
with flare-ups every evening, and that her knee would buckle 
and lock, causing her to fall.  She told the examiner that 
while she was jogging in 1993 her right knee locked up; after 
her initial in-service treatment, she did not seek medical 
treatment for her right knee until 1999.  On physical 
examination, the examiner explained the Veteran's pain: "She 
has exquisite pain with mild pressure over the proximal third 
of the right tibia, which she states shoots down to her leg.  
At times she screamed with pain with pressure applied over 
the medial meniscus, but when distracted, however, pressure 
in the same area caused no pain at all."  X-rays taken of 
the right knee during the examination showed "normal bone, 
joint, and soft tissue".  The examiner provided a diagnosis 
of subjective right knee pain and provided an etiology 
opinion:

    In my opinion, it is not likely that any 
current right knee disorder was either caused or 
aggravated by the Veteran's service-connected 
left knee disability.  It is noted that nurse 
practitioner [K. S.] stated on December 13, 2001 
a possible connection of a right knee problem to 
her left knee.  I do not find at this time any 
right knee disorder, and do not find any relation 
of her right knee complaint to her left knee 
condition.
    This opinion is based on review of her file, 
her history and physical examination and 13 years 
practice as an active orthopedic surgeon.  

A September 2008 VA treatment record shows the Veteran has 
chronic pain; the assessment included degenerative joint 
disease - knees.

C.	Legal Criteria & Analysis 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Controlling law provides that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
an original compensation claim, the claim shall be rated on 
the evidence of record.  See 38 C.F.R. § 3.655.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold requirement that must be met in order to 
establish a claim for service connection is competent 
evidence (a medical diagnosis) of a current chronic 
disability that has existed on or after the date of 
application for service connection for such disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding 
that the requirement of having a current disability is met 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim").

January 1995, August 1999, and September 2008 diagnoses of 
degenerative joint disease and osteoarthritis were merely 
provisional diagnoses that were either unsupported by x-ray 
or disputed by subsequent normal x-rays.  An April 2005 
diagnosis of osteoarthritis was general and did not indicate 
that osteoarthritis was present in the right knee.

October 2001 SSA records note a disability of osteoarthritis 
of the knee, but do not specify which knee.  Other right 
lower extremity diagnoses shown in SSA records are diagnoses 
distinct from any knee disability.

An April 2003 x-ray finding of a minor abnormality and 
"probable mild arthritis" of the knee was not specific as 
to which knee was x-rayed (the Veteran had complained of pain 
in both knees) and thus is not persuasive evidence for a 
finding of osteoarthritis of the right knee.  

On February 2004 VA examination, the diagnosis was mild 
patellofemoral pain syndrome; however, on subsequent June 
2005 VA examination (also performed by the February 2004 VA 
examiner) the diagnosis was subjective pain of the right 
knee.  As these diagnoses were made by the same examiner, the 
record is unclear whether patellofemoral pain syndrome is a 
disability or if it is just pain.  The Court has held that 
pain alone without a diagnosed or underlying malady or 
condition is not a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), aff'd in part, vacated and remanded in part on other 
grounds, 259 F.3d 1356 (Fed. Cir. 2001).  

February 2004 x-rays revealed no bone or joint abnormality of 
the right knee.  However, a previous September 2001 report of 
a whole body bone scan revealed osteoarthritis of the "knees 
joints".  Notably, osteoarthritis is a degenerative disease, 
and by its very nature, deteriorates rather than improves 
over time.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1333 (30th 
ed. 2003).  Consequently, the September 2001 bone scan 
finding of osteoarthritis of the "knee joints" and the 
subsequent, February 2004, X-ray finding that there was no 
bone or joint abnormality of the right knee appear 
irreconcilable and cannot be relied upon to determine whether 
the Veteran has osteoarthritis of the right knee.

Hence, the evidence is insufficient on the question of 
whether the appellant has had a right knee disability at any 
time during the appeal period.  In order to clarify this 
issue, the Board's June 2008 remand asked the RO to schedule 
the Veteran for an examination by an orthopedic specialist.  
However, the Veteran failed to report for the VA examination 
that was scheduled in September 2008.  She did not provide 
good cause for not appearing for the examination and there is 
no evidence suggesting that she did not receive notice of the 
examination.  The duty to assist is not a one-way street.  A 
Veteran cannot passively wait for assistance in those 
circumstances where her cooperation is needed for evidentiary 
development (see Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)).  

Examination by a physician is crucial to the determination of 
whether the Veteran has had a right knee disability during 
the appeal period.  Notably, in April 2008 argument, the 
Veteran's attorney essentially conceded that the evidence was 
insufficient to determine whether the Veteran had a right 
knee disability, as he requested that an examination be 
completed by a Board certified orthopedist and asked that an 
MRI of her knee be completed with interpretation by a 
radiologist.  

The U.S. Court of Appeals for the Federal Circuit has held 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to testify to identify the medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  
However, in this situation, particularly where there is 
conflicting medical evidence regarding whether the Veteran 
has a right knee disability, the Veteran is not competent to 
diagnose whether she has osteoarthritis or any other right 
knee disability.  Hence, the question of whether the Veteran 
has a right knee disability is one that needs to be resolved 
by competent medical evidence.  Such evidence cannot be 
obtained without further assistance from the Veteran.  

The Board notes that even if the evidence was sufficient to 
show that the Veteran had a right knee disability, a 
preponderance of the evidence would still be against a 
finding that it was related to her service or caused or 
aggravated by her service-connected left knee disability.  A 
VA nurse practitioner concluded in December 2001 that a right 
knee disability was "possibly connected" to the Veteran's 
service or her service-connected left knee disability.  
However, this opinion lacks probative weight as it is phrased 
in terms that are general and speculative.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (holding that medical 
evidence that is speculative, general, or inconclusive cannot 
be used to support a claim).

Subsequent February 2004 and June 2005 VA examiner opinions 
conclude that it was not as likely as not that any right knee 
complaint or disorder was either caused or aggravated by the 
Veteran's active service or her left knee disability.  These 
opinions are phrased in more certain terms, are based on a 
review of the claims file, and specifically note disagreement 
with the nurse practitioner's December 2001 opinion.  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Hence, February 2004 and 
June 2005 opinions hold more probative value than the 
December 2001 opinion and, if it were determined the Veteran 
had a right knee disability, would be persuasive of a 
conclusion that it was not related to her service or her 
service-connected left knee disability.  

As the evidence of record is insufficient to determine 
whether the Veteran has a right knee disability, a threshold 
legal criterion for establishing service connection is not 
met.  The preponderance of the evidence is against this 
claim.  Accordingly, it must be denied.

ORDER

Service connection for a right knee disorder is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


